        Case 1:21-cr-00108-TSC Document 43-1 Filed 07/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   )
                                           )
              v.                           )       1:21-CR-108 (TSC)
                                           )
MICHAEL FOY                                )


                                           ORDER


       Upon consideration of the Defendant’s Emergency Motion to Lift Stay, it is hereby

ORDERED that the Motion is GRANTED; it is further ORDERED that the Stay of June 30,

2021 is vacated and that Mr. Foy be immediately released.


Date: _______________________


                                                   _________________________________
                                                   The Honorable Tanya Chutkan
                                                   United States District Court for the
                                                   District of Columbia




                                               3
